Title: From Alexander Hamilton to Maturin Livingston, [18 January 1796]
From: Hamilton, Alexander
To: Livingston, Maturin



[New York, January 18, 1796]
Sir

I have been informed that not long since at Philadelphia, in presence of a number of persons, you made mention of the altercation which happened between us on the Eighteenth of July last, and by direct comments or insinuations endeavoured to convey the idea that I had acted with want of spirit on that occasion. I owe it to myself to inquire of you what foundation, if any, there may be for this information. In a matter of this delicacy, you will be no doubt sensible of the propriety of explicitness; that it may be clearly understood whether there was any intention on your part directly or indirectly to throw such an imputation upon me.
I am Sir   Your humble serv
Jany 18. 1796Maturin Livingston Esqr
